NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
CAROL V. MAY,
Petiti0ner,
v.
MERIT SYSTEMS PROTECTION BOARD,
Respondent,
' AND
DEPARTMENT OF VETERANS AFFAIRS,
In,terven0r.
2010-3085
Petition for review of the Merit Systems Protection
Board in PH0752080505-I-1.
ON MOTION
ORDER
Upon consideration of the Depart1nent of Veterans Af-
fai1'e’ motion for a 22-day extension of time, until Septem-
ber 16, 2010, to file its brief,
IT ls 0RDERED THAT:

MAY v. MSPB
The motion is granted
SEP 10
FoR THE COURT
Date J an Horba1y
cc: Dennis L. Friedman, Esq.
Jeffrey A. Gauger, Esq.
Jane W. Vanne1nan, Esq.
C1erk
§
§
393
2
mm lsi J an Horba1y
ED
APPEALS FOR
L ClRCUlT
319 SEP 10 2010
.lAN HORBALY
CLERK